Citation Nr: 0413335	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-05 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Benefits under the 
provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran retired from the Air Force in August 1975 with 
over 20 years of active service.  He has verified service in 
Vietnam from April 1969 to April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The certificate of death indicates that the veteran died in 
August 1997 from adenocarcinoma of the pancreas.  No other 
condition was identified as an immediate or contributory 
cause of death.

The appellant contends that the veteran developed diabetes 
mellitus as a result of his service in Vietnam and that the 
diabetes played a causal role in his death.  At the January 
2004 hearing before a Decision Review Officer, the appellant 
testified that Dr. Adamson had stated that diabetes might 
have contributed to the veteran's death.  Although the record 
contains February 2001 statement from Dr. Adamson indicating 
that he had treated the veteran for diabetes mellitus, this 
statement does not address whether the diabetes played a 
causal role in the veteran's death.  Moreover, the Decision 
Review Officer failed to inform the appellant that she should 
attempt to obtain and submit a statement from Dr. Adamson 
supporting her contention. 

The Board further notes that the appellant submitted a VA 
Form 9 in March 2003 on which she checked a box for 
requesting a personal hearing before a Member of the Board at 
the local VA office .  She also checked the box for 
requesting a hearing before a Member of the Board in 
Washington, DC.  The record does not reflect that the 
appellant has been provided a hearing before a Board Member 
or that she has withdrawn her request for a Board hearing.

In light of these circumstances, this case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: 

1.  The RO should send the appellant a 
letter requesting her to submit medical 
evidence, such as a statement from Dr. 
Adamson, supporting her contention that 
diabetes mellitus played a material 
causal role in the veteran's death.  
She should also be requested to submit 
any pertinent evidence in her 
possession, that has not already been 
submitted.

2.  Then, the RO should undertake any 
other indicated development.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, a supplemental statement 
of the case should be issued to the 
appellant and her representative and 
they should be afforded an appropriate 
opportunity to respond.

4.  Also, if one or both issues remain 
on appeal, the RO should request the 
appellant to clarify the nature of the 
Board hearing desired by the appellant.  
The RO should respond appropriately to 
any such clarification received from 
the appellant.

Thereafter, the case should be returned to the Board in 
accordance with the usual appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

